Name: Commission Implementing Regulation (EU) 2019/148 of 30 January 2019 concerning the non-approval of the active substance propanil, in accordance with Regulation (EC) No 1107/2009 of the European Parliament and of the Council concerning the placing of plant protection products on the market (Text with EEA relevance.)
 Type: Implementing Regulation
 Subject Matter: trade policy;  means of agricultural production;  agricultural policy;  marketing
 Date Published: nan

 31.1.2019 EN Official Journal of the European Union L 27/18 COMMISSION IMPLEMENTING REGULATION (EU) 2019/148 of 30 January 2019 concerning the non-approval of the active substance propanil, in accordance with Regulation (EC) No 1107/2009 of the European Parliament and of the Council concerning the placing of plant protection products on the market (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1107/2009 of the European Parliament and of the Council of 21 October 2009 concerning the placing of plant protection products on the market and repealing Council Directives 79/117/EEC and 91/414/EEC (1), and in particular Article 13(2) thereof, Whereas: (1) In accordance with Article 7(1) of Regulation (EC) No 1107/2009, on 28 December 2015, Italy received an application from UPL Europe Ltd for the approval of the active substance propanil. (2) In accordance with Article 9(3) of that Regulation, the rapporteur Member State notified the applicant, the other Member States, the Commission and the European Food Safety Authority (the Authority) of the admissibility of the application, on 29 February 2016. (3) For that active substance, the effects on human and animal health and the environment have been assessed, in accordance with Regulation (EC) No 1107/2009, for the uses proposed by the applicant. The rapporteur Member State submitted a draft assessment report to the Commission and the Authority on 14 July 2017. (4) The draft assessment report was reviewed by the Member States and the Authority. The Authority presented to the Commission its conclusion on the pesticide risk assessment of the active substance propanil (2) on 6 September 2018. (5) By letter of 14 September 2018 UPL Europe Ltd withdrew its application for the approval of propanil. (6) Due to the withdrawal of the application, propanil should not be approved. (7) This Regulation does not prejudice the submission of a further application for propanil pursuant to Article 7 of Regulation (EC) No 1107/2009. (8) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 Non-approval of active substance The active substance propanil is not approved. Article 2 Entry into force This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 January 2019. For the Commission The President Jean-Claude JUNCKER (1) OJ L 309, 24.11.2009, p. 1. (2) EFSA Journal 2018;16(12):5418, 27 pp. https://doi.org/10.2903/j.efsa.2018.5418, Conclusion on the peer review of the pesticide risk assessment of the active substance propanil.